                Case 20-10475-BLS   Doc 198-4   Filed 03/25/20   Page 1 of 4




                                      EXHIBIT C


                                    Proposed Order




DOCS DE:227837.1 15930/002
                Case 20-10475-BLS              Doc 198-4       Filed 03/25/20         Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE



In re:                                                      Chapter 11
                                                1
CRAFTWORKS PARENT,EEC, et al,                               Case No. 20-10475(BLS)

                                    Debtors.                Jointly Administered

                                                            Re: Docket No.



     ORDER AUTHORIZING AND APPROVING THE RETENTION OF PACHULSKI
     STANG ZIEHL & JONES LLP AS COUNSEL TO THE OFFICIAL COMMITTEE
            OF UNSECURED CREDITORS,EFFECTIVE AS OF MARCH 12, 2020

                  Upon the Application ofthe Official Committee of Unsecured Creditorsfor

Order, Pursuant to 11 U.S.C. §§ 328 and 1103, Fed. R. Bankr. P. 2014, and Local Rule 2014-1,

Authorizing and Approving the Employment and Retention ofPachulski Slang Ziehl & Jones

LLP as Counsel to the Official Committee of Unsecured Creditors Effective as ofMarch 12,

2020(the “Application”');^ and upon the Declaration of Bradford J. Sandler and the Declaration

of the Committee Chair filed in support of the Application; and the Court having jurisdiction to

consider the Application and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334;


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340);
Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810);
CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants
& Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB
Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc.(1281); GBBR Texas,
Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s
Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s
Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old Chicago Franchising LLC (7249); Old Chicago of
Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago Oregon, LLC (5083); Old Chicago Parker
Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago Westminster, Inc. (5759); Roadhouse
Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc.
(4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago,
Inc. (4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 3011 Armory Drive, Suite 300,
Nashville, TN 37204.
^ Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application or
Sandler Declaration.




DOCS DE:227837J 15930/002
               Case 20-10475-BLS            Doc 198-4     Filed 03/25/20     Page 3 of 4




and this matter being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being

proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that the relief

requested in the Application is in the best interests of the Debtors’ estates, their creditors and

other parties-in-interest; and the Committee having provided adequate and appropriate notice of

the Application under the circumstances; and after due deliberation and good and sufficient

cause appearing therefor; and it appearing to the Court that the Application should be approved,

IT IS HEREBY ORDERED THAT:


                 1.         The Application is GRANTED as set forth herein.

                 2.         The Committee is hereby authorized to retain and employ PSZ&J as

counsel to the Committee pursuant to sections 328(a) and 1103(a) of the Bankruptcy Code,

Bankruptcy Rule 2014, and Local Rule 2014-1, effective as of March 12, 2020.

                 3.         PSZ&J shall apply for compensation for professional services rendered

and reimbursement of expenses incurred in connection with the Cases in compliance with the

applicable provisions of the Bankruptcy Code, including section 330 of the Bankruptcy Code,

the Bankruptcy Rules, and any applicable procedures and orders of this Court.

                 4.         PSZ&J is authorized to render professional services to the Committee as

described in the Application.

                 5.         The Committee and PSZ&J are authorized and empowered to take all

actions necessary to implement the relief granted in this Order.

                 6.         The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.




                                                     2
DOCS DE:227837J 15930/002
                Case 20-10475-BLS             Doc 198-4      Filed 03/25/20     Page 4 of 4




                  7.         This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation of this Order.

Dated:                         ,2020
                                                    Honorable Brendan L. Shannon
                                                    United States Bankruptcy Judge




                                                       3
D0CS_DE:227837.I 15930/002
